Case 1:17-cv-05228-NGG-VMS Document 315 Filed 12/07/20 Page 1 of 2 PageID #: 15039
                                                     U.S. Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street NW
                                                     Washington, DC 20005



                                                     December 7, 2020
   VIA ECF
   The Honorable Nicholas G. Garaufis
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

          Re:   State of New York, et al. v. Trump, et al., No. 17-cv-5228 (NGG) (VMS)
                Batalla Vidal, et al. v. Wolf, et al., No. 16-cv-4756 (NGG) (VMS)

   Dear Judge Garaufis:

           Defendants write to notify the Court that, pursuant to the Court’s December 4, 2020 Order
   in the above-captioned matters, Batalla Vidal ECF No. 354, the Department of Homeland Security
   and United States Citizenship and Immigration Services have each “post[ed] a public notice . . .
   prominently on [their] websites” in the manner described by the Court’s Order. That notice
   appears at the following locations:

      •   https://www.dhs.gov/news/2020/12/07/update-deferred-action-childhood-arrivals
      •   https://www.dhs.gov/publication/batalla-vidal-et-al-v-wolf-et-al-and-state-new-york-et-
          al-v-trump-et-al
      •   https://www.dhs.gov (rotating banner)
      •   https://www.uscis.gov/
      •   https://www.uscis.gov/i-821d
      •   https://www.uscis.gov/i-131

          Defendants thank the Court for its consideration of this matter.
Case 1:17-cv-05228-NGG-VMS Document 315 Filed 12/07/20 Page 2 of 2 PageID #: 15040



     Dated: December 7, 2020                Respectfully submitted,

                                            JEFFREY BOSSERT CLARK
                                            Acting Assistant Attorney General

                                            SETH D. DUCHARME
                                            Acting United States Attorney

                                            BRAD P. ROSENBERG
                                            Assistant Branch Director

                                             /s/ Stephen M. Pezzi
                                            GALEN N. THORP
                                              Senior Trial Counsel
                                            STEPHEN M. PEZZI
                                            RACHAEL L. WESTMORELAND
                                              Trial Attorneys
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street NW
                                            Washington, DC 20005
                                            Phone: (202) 305-8576
                                            Fax: (202) 616-8470
                                            Email: stephen.pezzi@usdoj.gov

                                            JOSEPH A. MARUTOLLO
                                            Assistant U.S. Attorney
                                            United States Attorney’s Office
                                            Eastern District of New York
                                            271-A Cadman Plaza East, 7th Floor
                                            Brooklyn, NY 11201
                                            Phone: (718) 254-6288
                                            Fax: (718) 254-7489
                                            Email: joseph.marutollo@usdoj.gov

                                            Attorneys for Defendants




                                        2
